DETAILED ACTION

The present application (Application No. 16/581,078), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a continuation of Application No. 14/866,000, filed 9/25/2015, now U.S. Patent No. 10,430,840.
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 20 January, 2021.


Terminal Disclaimer

The terminal disclaimer filed on 01/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,430,840 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Status of Claims

Claims 21, 24, 27-28, 34, 36. Claims 1-20, are canceled. Therefore claims 21-40, are pending.


Allowable Subject Matter 

Claims 21-40, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
The claims are directed to a method of controlling the display of content of information resources. The novel feature of the claims is the setting of the scroll range of a scroll bar. The inventive feature of this method is depicted in figures 3a through 3c in the specification. Using these figures as a guide, a scroll range refers to the actual length of travel of the 307 box arrow inside the right hand side scroll bar 305.  The actual length of travel of the 307 box arrow inside the right hand side scroll bar 305 corresponds to a portion of content 315 that is made viewable on the user’s viewport. When transitioning from figure 3a to figure 3b, the 307 box arrow reaches the bottom or lower end of the scroll bar. This reaching the “end of range of the scroll bar” corresponds with viewable content 315 having been moved as far as down as it goes in the user’s viewport. At this point the scroll range gets locked (first range), and the viewer is restricted in scrolling further past the actual viewable portion of content 315. To unlock the range, an actionable action must be performed on actionable item 320 (e.g., a click or any other action) included in 315. When an action was performed on item 320 the sequence moves to fig. 3c. In fig. 3c the portion of viewable content 315 remains what it was before the actionable action, however the scrolling range changes (second range); now 307 is no longer at the bottom end of the new range, and it may now be scrolled farther down. In 3c a viewer can scroll past the locking point to gain access to additional content 315 (second content portion 310B).
This instant claimed invention recites two independent method claims. These separate independent method claims that claim substantially the same method of controlling display of content of information resources, although some elements that are essential to the functionality of the method are recited in one but not in the other.
The claimed invention in 16/581,078 is substantially the same claimed invention as in the parent application 14/866,000. Both applications claim the same core novel features. Instant method claims 21 and 36, claim substantially the same invention as method claims 1 and 8 in the parent application.

Lai et al. (US 2012/0023457) discloses: Scrolling command (see at least ¶38, 40) which instructs the system about “locations” which are requested, acknowledged and recognized by the system. The system acknowledges and recognizes “ranges” such as the actual client device display (viewport boundaries) (scroll range) or scrolling to and reaching the bottom of the graphical display page, or when a scrolling action have traversed an entire page, and possibly recognizing any scrolling action as an interaction trigger (see at least fig. 8, ¶58-61). The page and ad is not uncontrollably truncated when displayed, but displayed as instructed and as expected, and further since the ad container is overlaid at the end of the page container and at the end of the viewport, then it is clear that “location instructions” are available and executed by the system.

Gottwald et al. (US 2011/0083082) discloses: Scrolling or jumping to another content location or range in the webpage(s) (see at least ¶7, 22, 25, 42, 44, 49, 61). The content elements can include previews which may comprise a visual presentation and a link to a content object corresponding to that preview (see at least ¶7). For example, the user input can request a jump to the specific portion by using links from a user interface map showing a structure of the content page. (see at least ¶7).

Ohri et al. (US 2012/0066638) discloses: A content presentation system with scrolling functionality, wherein scrolling can be restricted and therefore “maintained”, by setting limits on scrolling ranges (see at least, Abstract, ¶28, 66, 88). Ohri was used to teach “while maintaining a current scroll position within the information resource”.

Thorwirth et al. (US 2013/0054972) discloses: A single use or "one-time" link is created and recorded when a user and/or a client device requests a piece of content. (see at least, ¶62). Thorwirth was used to teach “remove the actionable item from display on the information resource responsive to detecting the interaction on the actionable item of the content item from the client device)”.

Although Lai, Gottwald, Ohri and Thorwirth teach pieces of the individually claimed steps and some of the steps in their entirety, no reasonable obvious combination of these references or other references identified in the search efforts teach every element of the amended claims of the present invention. Accordingly, claims 21-40, comply with 35 U.S.C. 103.

An updated EAST search identified no other applicable domestic and/or foreign patent related prior art.

An NPL search using ProQuest Dialog identified no applicable NPL documents, nor other foreign patent related prior art.

Claims 21-40, comply with the 2019 PEG, 35 U.S.C. 101. 
Step 1: In the instant case, the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims are directed towards a method for method of controlling the display of content of information resources. This concept falls within the “Certain Methods of Organizing Human Activity” grouping (a judicial exception). 
Step 2A- Prong 2: The claim elements as a whole integrate the abstract idea into a practical application. The claim elements are directed to an improved user interface The claim is eligible because it is not directed to an abstract idea or any other judicial exception. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681